Perkins, J.
This was a suit for a mandate to compel Sugar Creek township, Shelby county, Indiana, to execute a judgment, alleged in the complaint to have been rendered ■against her by the Shelby Circuit Court. No transcript of tthe judgment was filed with the complaint, and none appears in the record.
The defendant answered the complaint. The plaintiff de*281murred to the answer and the'Court sustained the demurrer. The demurrer reached back to the complaint and should have been sustained as to it, and not as to the answer. The complaint was bad on account of the absence of a transcript of the judgment sought to be enforced. That judgment was the foundation of this suit. The record before us shows no cause of action. A bad answer is good enough for a bad complaint.
Wm. M. McCarty and J. M. Sleeth, for the appellant.
Thomas A. Hendricks and Martin M. Pay, for the appellees.

Per Curiam.

The judgment is reversed with costs. Cause remanded with leave to amend.